LOURIE, Circuit Judge.

ORDER

James M. Rohan moves to dismiss the Secretary of Veterans Affairs’ appeal for failure to file a brief. The Secretary opposes 1 and moves to vacate the Court of Appeals for Veterans Claims’ decision in Rohan v. Principi, 02-1439 (November 18, 2003), and remand the case for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).2
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Rohan’s motion to dismiss is denied.
(2) The Secretary’s motion to vacate and remand the case is granted.

. The Secretary’s motion for leave to file his opposition out of time is granted.


. Initially, the Secretary moved to stay the proceedings in the above captioned appeal pending this court's resolution of Yodice v. Principi, 04-7041, -7047. Rohan opposed. However, on April 23, 2004, the court vacated the Court of Appeals for Veterans Claims’ decision in Yodice and remanded the case for further proceedings consistent with this court’s decision in Conway. In recognition of this action, the Secretary subsequently filed the instant motion to vacate and remand. The motion to stay pending resolution of Yodice is moot.